Citation Nr: 1111712	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma, for the purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1954.  The Veteran died in July 2006, and the Veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of service connection for asthma, for the purposes of accrued benefits.  The Board remanded this claim for additional development in March 2009.  

The Board notes that the RO initially denied the Veteran's claim for service connection for asthma in June 1995, and although notice was issued to him in July 1995, he did not file a timely appeal.  See VA Letter to the Veteran dated in November 1996.  The Veteran attempted to reopen his claim for service connection for asthma in August 2005.  The Veteran died in July 2006.  Although a September 2006 rating decision notes that the RO subsequently declined to reopen his claim, a handwritten notation suggests that the Rating Decision was not promulgated as the Veteran had died.  In any event, within a year of the Veteran's death and while his application to reopen the claim for service connection for asthma remained pending, the appellant filed a claim for service connection for asthma in December 2006, for the purposes of accrued benefits.  Thereafter, the RO declined to reopen the appellant's claim for service connection for asthma, for the purposes of accrued benefits, in April 2007.  


FINDINGS OF FACT

1.  An unappealed June 1995 rating decision denied service connection for asthma.  The determination is final.

2.  The additional evidence received since the time of the final June 1995 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for asthma, for the purposes of accrued benefits.


CONCLUSION OF LAW

Evidence received to reopen the claim of entitlement to service connection for asthma, for the purposes of accrued benefits, is not new and material, and therefore, the claim remains final and is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence 

In a June 1995 decision, the RO denied the Veteran's claim for service connection for asthma, and he did not file a timely appeal.  See VA Letter to the Veteran dated in November 1996.  The Veteran attempted to reopen his claim for service connection for asthma in August 2005.  The Veteran died in July 2006.  While the Veteran's application to reopen his claim for service connection for asthma remained pending, the appellant filed a claim for service connection for asthma in December 2006, for the purposes of accrued benefits.  Because the appellant's application for accrued benefits was filed within one year after the date of the Veteran's death in July 2006, and a claim for compensation by a surviving dependent is deemed to include a claim for any accrued benefits, the appellant was accordingly substituted for the Veteran in the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  38 C.F.R. § 3.1000(c) (2010); see 38 C.F.R. § 3.152(b) (2010).  Thereafter, the RO declined to reopen the appellant's claim for service connection for asthma, for the purposes of accrued benefits, in April 2007.  

While the RO found that new and material evidence had not been submitted to reopen the appellant's claim for service connection for asthma, for the purposes of accrued benefits, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

In a decision dated in June 1995, the RO denied the Veteran's claim for service connection for asthma.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The June 1995 RO decision became final because the Veteran did not file a timely appeal.  

The appellant's claim of entitlement to service connection for asthma, for the purposes of accrued benefits, may, therefore, be reopened only if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed this application to reopen the claim in December 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, post-service private medical records, and the Veteran's own statements.  The RO denied the Veteran's claim because there was no evidence that the Veteran's pre-existing asthma was aggravated during his period of active service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. § 3.306 (A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.).

The appellant applied to reopen the claim for service connection for asthma, for the purposes of accrued benefits, in December 2006.  The Board finds that the evidence received since the last final decision is cumulative of other evidence of record and does not raise a reasonable possibility of substantiating the appellant's claim.  

In support of her application to reopen the claim, the appellant submitted post service VA treatment records dated from July 2004 to August 2005.  Those records show, in pertinent part, that the Veteran received intermittent treatment for chronic obstructive pulmonary disease (COPD).  However, at no time did any treating provider find that the Veteran's pre-existing asthma had been aggravated during his period of active service.

The Board finds that no new and material evidence has been submitted with regard to the claim for service connection for asthma, for the purposes of accrued benefits.  Although the additionally submitted VA medical records are new, because they were not previously considered by agency decisionmakers, the Board finds that they are not material.  The records do not show that the Veteran's pre-existing asthma had been aggravated during his period of active service.  They merely demonstrate that he had received continued intermittent treatment for COPD during his lifetime.  That was already shown by the evidence of record at the time of the previous final denial.  Additional evidence which consists of records of post-service treatment that does not indicate that a condition is service-connected, is not new and material because that evidence does not create a reasonable possibility of an allowance of the claim.  Cox v. Brown, 5 Vet. App. 95 (1993); Morton v. Principi, 3 Vet. App. 508 (1992) (evidence of the appellant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service).  The presence of a current pulmonary disability was already established at the time of the last final decision.  Accordingly, the Board finds that the evidence does not establish a fact necessary to substantiate the claim, and the claim for service connection for asthma, for the purposes of accrued benefits, cannot be reopened.  38 C.F.R. § 3.156(a) (2010).  

Although the appellant has submitted new evidence that was not before the RO in June 1995, the Board finds that the new evidence is not material to the claim and does not warrant reopening of the previously denied claim because it does not raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and material evidence has not been submitted with regard to the claim for service connection for asthma, for the purposes of accrued benefits, since the June 1995 RO decision because no new competent evidence showing that the Veteran's pre-existing asthma was aggravated during his period of active service has been submitted.  Thus, the claim for service connection for asthma, for the purposes of accrued benefits, is not reopened and the benefits sought on appeal with regard to that claim remain denied.  




 Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  With respect to the appellant's claim to reopen the issue of service connection for asthma, for the purposes of accrued benefits, an April 2009 letter notified her as to the pertinent requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although this letter did not specifically indicate that the claim was most recently denied because the evidence did not show that the Veteran's pre-existing asthma worsened beyond the normal progression during service in order to establish service connection by aggravation, the July 2007 statement of the case and the March 2009 Board remand did indicate the basis for the previous denial of the claim as well as the evidence that would be necessary to substantiate the element required to establish service connection that was found insufficient in the previous denial.  Therefore, the Board finds that there was adequate notice to the appellant so that she reasonably knew or should have known that the claims file lacked such evidence, and that it was required for her claim to be reopened and substantiated.  See Kent v. Nicholson, 20 Vet. App 1 (2006).  To the extent that there was any defect in the timing or content of any notice to the appellant, neither the appellant nor her representative have raised any claim that she was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the appellant.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden of demonstrating prejudicial error on appeal).  Moreover, the appellant was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the April 2009 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Board notes that the Veteran was reported to have received treatment from several private hospitals and physicians.  The RO attempted to obtain medical records from these facilities, but the wrong addresses had been provided.  The Board reminds the appellant that the duty to assist is not a one-way street.  If an appellant wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  The appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  38 C.F.R. § 3.159 (c)(2).  Although a VA examination was not conducted with respect to the appellant's claim to reopen the issue of entitlement to service connection for asthma, for the purposes of accrued benefits, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  See 38 C.F.R. § 3.159(c). 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 



ORDER

New and material evidence not having been received, the appeal to reopen the appellant's claim for entitlement to service connection for asthma, for the purposes of accrued benefits, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


